Sheldon Harris v. Joy Pearce















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-379-CV

Â Â Â Â Â SHELDON HARRIS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â JOY PEARCE,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 87th District Court
Limestone County, Texas
Trial Court # 25,218B
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Joy Pearce filed a wrongful death suit against the Department of Mental Health and Mental
Retardation ("MHMR"), Mexia State School (the "School"), and certain employees of the School
after her adult son Robert, a resident of the School, died from the ingestion of medication
prescribed for Sheldon Harris, one of the defendant employees.  The trial court denied a plea to
the jurisdiction filed by MHMR, the School, Evelyn Thomas (Harris's immediate supervisor), and
William Lowry (the School's superintendent).  In a prior interlocutory appeal, we reversed this
judgment and rendered judgment granting the plea to the jurisdiction as to MHMR and the School. 
See Texas Depât of Mental Health & Mental Retardation v. Pearce, 16 S.W.3d 456, 461 (Tex.
App.âWaco 2000, pet. dismâd w.o.j.).  We affirmed the judgment insofar as it denied the plea
to the jurisdiction as to Thomas and Lowry.  Id.  Harris was not a party to the prior appeal.  Id.
at 458 n.1.
Â Â Â Â Â Â Consistent with our holding in Pearce, Lowry and Thomas filed a summary judgment motion
asserting immunity from liability under section 101.106 of the Texas Tort Claims Act.  Id. at 459
(citing Tex. Civ. Prac. & Rem. Code Ann. Â§ 101.106 (Vernon 1997)).  Harris filed a similar
motion.  The trial court denied Lowryâs and Thomasâs summary judgment motion.  They perfected
an interlocutory appeal which we have docketed under appellate cause number 10-01-231-CV. 
Harris also filed a notice of appeal which we docketed under our cause number 10-01-379-CV.
Â Â Â Â Â Â Harris now informs us that the trial court has never ruled upon his summary judgment motion. 
He has filed a motion to dismiss his appeal because there is no appealable order.  Rule of
Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
Â Â Â Â Â Â Harrisâs motion to dismiss for lack of an appealable order complies with the requirements of
the appellate rules.  The rights of the other parties to these proceedings are adequately protected
by the appeal docketed under cause number 10-01-231-CV.  Accordingly, this cause is dismissed
with costs to be taxed against the party incurring same.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Davis,
Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Justice Gray
Appeal dismissed
Opinion delivered and filed February 6, 2002
Do not publish
[CV06]

m.
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
    Justice Vance, and
Â Â Â Â Â  Justice
Reyna
(Justice
Vance concurs in the judgment.)
Affirmed
Opinion
delivered and filed September 20, 2006
Do
not publish
[CR25]